PLOTKIN, Judge,
concurring in part; dissenting in part with reasons.
I join with the majority in reversing the summary judgement granted to Lawrence E. Haydel, Jr., d/b/a Haydel Construction Company to the extent that it dismissed all claims against John S. Morvant, Jr., individually.
However, I dissent in part because of the partial and restrictive conditions placed on the reversal of the summary judgment by the majority. In this breach of contract suit, the record reveals that a material factual dispute exists concerning the liability of Morvant individually, as the majority concludes. Only a trial on the merits can determine the degrees of corporate and individual responsibility. The majority improperly attempts to delineate liability between these entities in this summary judgment appeal based on an incomplete record. The majority creates uncertainty and confusion for both the litigants and the trial judge. Plaintiff should have unlimited ability to prove that John Morvant, Jr. may be individually liable for the entire claim, or any parts thereof.